Russell, C. J.
I concur in the result reached in the answer to the third question propounded by the Court of Appeals, but not for the same reason as that stated by my learned associates. The amount of labor that might be entailed in answering the question is of no consequence, provided the question had been sufficiently specific to point out the particular points of difference between the cases cited in the question and the rulings made in the Combs case, to enable this court to determine which special point of many that might be suggested the Court of Appeals wished this court to deal with. In the absence of this .particular reference to the precise subject-matter, I do not think this court is required to answer the third question.